Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jason Hosey, Appellant                                Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 11 F
No. 06-13-00141-CR        v.                          0798 005).         Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jason Hosey, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 23, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk